IN THE SUPREME COURT OF THE STATE OF DELAWARE

MIGUEL BURGOS,                           §
                                         §      No. 207, 2014
      Defendant Below-                   §
      Appellant                          §      Court Below: Superior Court
                                         §      of the State of Delaware in and
v.                                       §      for New Castle County
                                         §
STATE OF DELAWARE.,                      §      No. 1103004911
                                         §
      Plaintiff Below-                   §
      Appellee                           §

                              Submitted: July 30, 2014
                             Decided: October 14, 2014

      Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                     ORDER
      On this 14th day of October 2014, after careful consideration of the parties’

briefs, we find it manifest that the judgment below should be affirmed on the basis of

the Superior Court’s well-reasoned Opinion, dated March 31, 2014. The Superior

Court did not err in affirming the February 25, 2013 decision of the Court of

Common Pleas, which found the Appellant guilty of Operating a Motor Vehicle

While Under the Influence of Alcohol under 21 Del. C. § 4177.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice